Citation Nr: 0805987	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  94-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 
percent for a chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 
10 percent, prior to April 22, 1994, for a chronic low back 
syndrome, lumbar radiculopathy, paravertebral fibromyositis, 
herniated pulposus L3-L4 radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The case was first before the Board in April 1997, when it 
was remanded.  The issue at that time was entitlement to an 
increased rating for chronic back pain, evaluated as 10 
percent disabling.  The veteran was examined.  A December 
1999 rating decision granted a 20 percent rating, diagnosing 
the back disorder as chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy.  The effective date of the 
increase was June 17, 1996, the date of a clinical treatment 
note.  This was not the date of claim and was not the maximum 
evaluation that could be assigned.  Therefore, in September 
2000, when the Board again remanded the case, it included the 
issue of evaluation of chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy, evaluated as 10 percent 
disabling prior to June 17, 1996.  In a March 2005 rating 
decision, the RO made the 20 percent rating effective from 
April 22, 1994, the date of a treatment record.  In as much 
as the appeal arises from an initial claim following service, 
that is not the earliest effective date possible.  Thus, the 
issues (as listed on the first page of this decision) remain 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2000, the Board noted that the veteran had 
several psychiatric diagnoses and determined that the issue 
was entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  
It was also determined that the claim was well grounded and 
in need of further development.  The requested development 
has been completed and the Board proceeds with its review of 
the appeal.  

The issues involving evaluation of the service-connected back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Schizophrenia was manifested within the year after the 
veteran completed active service.  


CONCLUSION OF LAW

Schizophrenia may be presumed to have been incurred during 
the veteran's active service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal of 
the psychiatric claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A psychosis, including schizophrenia, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2007).  

Discussion

The veteran completed his active service on September 19, 
1992.  In September 2000, the Board remanded the case, in 
part, for early VA medical records.  These records have been 
obtained and have been found to support the onset of the 
veteran's psychosis within the year after he completed active 
service.  

VA clinical notes show the veteran began physical therapy for 
his service-connected back disability on September 2, 1993.  
At that time, he was seen by a social worker who found that 
besides unemployment, the veteran had no major social 
problems.  Notes show that the physical therapy proceeded 
with pain management problems.  On September 27, he was noted 
to be nervous, and a psychiatric consultation was 
recommended.  

A medical certificate dated September 30, 1993, shows the 
veteran was suffering from symptoms including depression and 
restlessness.  He had come in with his wife and remained 
standing with a hostile look.  His wife reported that he had 
been physically aggressive, suicidal, and socially isolated.  
The impression was an adjustment disorder with mixed 
emotions.  

The veteran's wife brought him to the VA medical center on 
October 4, 1993.  He had a depressed mood and restricted 
affect.  He recounted an auditory hallucination commanding 
him to kill his family.  He was very anxious and agitated.  
Insight and judgment were poor.  He was admitted and 
medication was begun.  The impression was an atypical 
depression with psychotic features.  

An intake note, dated October 5, 1993, reveals that the 
veteran reported he had started physical therapy a month 
earlier, but he started feeling depressed and frustrated 
because it made the pain worse.  He stated that also about a 
month earlier, he started having voices almost constantly, 
which told him to kill his family and himself.  He never 
thought of following the voices commands.  He stated that he 
had not heard the voices since last night (he started 
medication the previous day).  He stated that he also had no 
energy to do daily activities and had a poor appetite.  He 
also stated that he had seen rats and roaches mocking him, 
but had not seen them since last night.  

An intake note, dated October 8, 1993, reported that for the 
first time in the veteran's life, he began to hear voices 
about 6 weeks earlier.  

The summary of the VA hospitalization from October 4, 1993 to 
November 1, 1993, concluded with diagnoses of major 
depression with psychotic features and PTSD.  The summary 
noted that about 6 weeks earlier, and for the first time in 
his life, the veteran began to hear voices commanding him to 
kill his wife and children.  Other psychiatric symptoms were 
noted.  

The information obtained on October 5 and 8, 1993 puts the 
onset of the veteran's psychiatric symptoms in early 
September 1993, within a year after he completed active 
service.  This information is credible because it was 
consistent and was obtained for treatment purposes.  It is 
also consistent with the nervousness noted in physical 
therapy in September 1993.  Further, the physician appears to 
endorse an onset 6 weeks earlier in his summary of the 
initial hospitalization.  The clear weight of the evidence 
puts the onset of the veteran's psychiatric disability within 
the year after he completed service.  

The question remains as to whether it was a psychosis.  For 
this first hospitalization, the diagnosis was a major 
depression, but psychotic features were noted.  The veteran 
returned to the VA medical center less than a month later and 
was hospitalized for most of December 1993.  The diagnosis 
was schizophrenia, chronic undifferentiated type, with acute 
exacerbation.  Schizophrenia was again diagnosed on VA 
hospitalizations in April 1994 and September 1995.  The 
recent VA mental examination, in March 2006, also diagnosed 
schizophrenia.  This time, residual type with depressive 
features.  

The law provides a presumption of in service incurrence for a 
psychosis manifested within the year after completion of 
active service.  It should be noted that the psychosis does 
not have to be diagnosed within that period; it just has to 
be manifested.  The Board finds that the medical evidence 
shows that the veteran has a psychosis.  Further, the records 
of the initial hospitalization, and the VA doctor's opinion 
as set forth in his summary, show that the disability was 
manifested in early September 1993, within a year after the 
veteran completed his active service.  Consequently, the law 
provides that the veteran's schizophrenia is presumed to have 
been incurred in service.  

There is also a recent medical opinion to the effect that the 
service-connected back disorder aggravates the veteran's 
psychiatric disorder.  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, since 
the psychosis is presumed to have been incurred in service, 
it is all service-connected and we need not calculate the 
additional psychiatric disability due to the service-
connected back disability.  

The October 1993 hospitalization also concluded with a 
diagnosis of PTSD for some reason that is not clear from the 
record.  Unlike the diagnosis of a psychosis, the diagnosis 
of PTSD was not continued on subsequent hospitalizations.  
The veteran was specifically examined for PTSD in July 2007 
and the diagnosis was a depressive disorder, not otherwise 
specified.  PTSD was not diagnosed.  It was explained that he 
did not fulfill the symptom criteria for avoidance of stimuli 
nor for re-experiencing events.  It is not enough to show 
injury during service, there must currently be a residual 
disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In the absence of a current 
diagnosis of PTSD, service connection for PTSD cannot be 
established.  


ORDER

Service connection for schizophrenia is granted.  


REMAND

The veteran completed his active service in September 1992 
and filed a timely claim for his back in October 1992.  In a 
February 1993 decision, the RO granted service connection for 
the veteran's back disability, assigning a 10 percent rating, 
under diagnostic codes 5293, 5021.  It was effective the 
earliest date allowed by law, the day after he completed his 
active service.  He filed a timely notice of disagreement and 
in November 1993, he was sent a statement of the case 
containing the rating criteria for diagnostic codes 5021, 
5003, and 5293.  These were repeated in a supplemental 
statement of the case (SSOC) dated in December 1999, along 
with the provisions of 38 C.F.R. § 3.321, dealing with extra-
schedular evaluations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In April 2002, the RO issued a VCAA notice letter that noted 
the veteran's claims for increased ratings for his back and 
service connection for a psychiatric disorder.  Under the 
heading, "What must the evidence show to establish 
entitlement to the benefit you want," the veteran was told 
what was needed to establish service connection.  Review of 
the VCAA letter does not disclose anything beyond the first 
sentence that addresses the veteran's claim for a higher 
rating or tells him what he needed to substantiate such 
claim.  Thus, the April 2002 letter, does not comply with the 
requirements of VCAA, as discussed in Pelegrini.  

The criteria for rating the veteran's back subsequently 
changed.  A SSOC, dated in September 2007, repeated the 
provisions of 38 C.F.R. § 3.321 dealing with extraschedular 
rating, and provided the veteran with the new rating criteria 
under diagnostic code 5237.  

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), there was a similar situation, in which 
the RO used a SSOC to notify the veteran of the rating 
criteria.  The Court held that, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The SSOC of September 2007 does not meet the requirements of 
VCAA as expounded by the Court in Vazquez-Flores.  
Consequently, the case must be returned for a compliant VCAA 
notice letter.  

The Board also notes that the new rating criteria provide for 
separate ratings for neurologic abnormalities associated with 
the service-connected spine disorders.  This remand affords 
an opportunity for the agency of original jurisdiction to 
evaluate this aspect of the veteran's claim.  

The veteran's last VA compensation examination was in August 
2002, approximately 51/2 years ago, before the changes in the 
rating criteria.  This remand affords an opportunity for a 
current examination.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
ratings for the service-connected back disability are 
REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for higher 
evaluation of his service-connected 
back disorder.  This notice should 
include all applicable current rating 
criteria, as well as the previous 
rating criteria.  It should comply with 
all applicable VCAA letter requirements 
as discussed by the Court in its 
decisions, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Pelegrini; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); and 
Vazquez-Flores.  

2.  Schedule the veteran for an 
examination of his spine.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests 
or studies should be done.  The 
examiner should provide the following 
information.  

a.  What is the range of back motion, 
describing any limiting factors?  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the back, including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

c.  Describe any manifestations of 
neurologic abnormalities associated with 
the veteran's back disorder.  If there are 
none, so state.  

3.  After affording the veteran a 
reasonable period to respond, the RO 
should readjudicate his back claims, 
assigning separate rating for any 
neurologic abnormalities.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a SSOC which 
addresses all evidence associated with 
the claims file since the last SSOC.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


